Title: Thomas Jefferson to Patrick Gibson, 29 March 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Mar. 29. 13.
          I recieved the day before yesterday mr Edmund Randolph’s answer that he would execute any deed I should desire for mr Mazzei which should bind go to warrant only against himself & his heirs. I have thought it best to make a statement of the title which the purchaser may consider, and verify every material part of it for himself by the records at Richmond. he will see that the title is so short and clear as to need no other warranty than the conveyance itself. I would have prepared a deed, but did not know how to describe the grounds.
			 the purchaser therefore, as usual, will have a deed prepared, taking care
			 that
			 it be such an one as mr Randolph will sign. this had better be inclosed to me, and I will forward it to mr Randolph. I wish it to be done without delay, or
			 an approaching visit to Bedford will cause a considerable suspension. I inclose the statement of title and tender you the assurance of my esteem & respect.
          Th:
            Jefferson
        